UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1, 2012 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number: 000-25141 MetroCorp Bancshares, Inc. (Exact name of registrant as specified in its charter) Texas (State or other jurisdiction of incorporation or organization) 76-0579161 (I.R.S. Employer Identification No.) 9600 Bellaire Boulevard, Suite 252 Houston, Texas 77036 (Address of principal executive offices including zip code) (713) 776-3876 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes RNo £ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes RNo £ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “accelerated filer,” “large accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large Accelerated Filer £ Accelerated Filer £ Non-accelerated Filer £(Do not check if a smaller reporting company) Smaller Reporting Company R Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes £No R As of August 2, 2012, the number of outstanding shares of Common Stock was 18,744,712. 1 PART I FINANCIAL INFORMATION Item1. Financial Statements. METROCORP BANCSHARES, INC. CONDENSED CONSOLIDATED BALANCE SHEETS (In thousands, except share and per share amounts) (Unaudited) June 30, December 31, ASSETS Cash and due from banks $ $ Federal funds sold and other short-term investments Total cash and cash equivalents Securities available-for-sale, at fair value Securities available-for-sale pledged with creditors’ right to repledge, at fair value Total securities available-for-sale Securities held-to-maturity (fair value $4,610 and $4,536 at June 30, 2012 and December 31, 2011, respectively) Other investments Loans, net of allowance for loan losses of $27,311 and $28,321 at June 30, 2012 and December 31, 2011, respectively Loans, held-for-sale – Accrued interest receivable Premises and equipment, net Goodwill Deferred tax asset, net Customers' liability on acceptances Foreclosed assets, net Cash value of bank owned life insurance Prepaid FDIC assessment Other assets Total assets $ $ LIABILITIES AND SHAREHOLDERS' EQUITY Deposits: Noninterest-bearing $ $ Interest-bearing Total deposits Junior subordinated debentures Other borrowings Accrued interest payable Acceptances outstanding Preferred stock repurchase payable – Other liabilities Total liabilities Commitments and contingencies – – Shareholders' equity: Preferred stock, $1.00 par value, 2,000,000 shares authorized; 1,260 shares and 45,000 shares issued and outstanding at June 30, 2012 and December 31, 2011, respectively Common stock, $1.00 par value, 50,000,000 shares authorized; 18,696,565 and 13,340,815 shares issued and 18,681,709 and 13,340,815 outstanding at June 30, 2012 and December 31, 2011, respectively Additional paid-in-capital Retained earnings Accumulated other comprehensive loss ) Treasury stock, at cost, 14,856 and no shares at June 30, 2012 and December 31, 2011, respectively ) – Total shareholders' equity Total liabilities and shareholders' equity $ $ See accompanying notes to condensed consolidated financial statements. 2 METROCORP BANCSHARES, INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (In thousands, except per share amounts) (Unaudited) For the Three Months Ended June 30, For the Six Months Ended June 30, Interest income: Loans $ Securities: Taxable Tax-exempt 99 Other investments 44 42 87 84 Federal funds sold and other short-term investments Total interest income Interest expense: Time deposits Demand and savings deposits Junior subordinated debentures Subordinated debentures and other borrowings Total interest expense Net interest income Provision for loan losses Net interest income after provision for loan losses Noninterest income: Service fees Loan-related fees 82 Letters of credit commissions and fees Gain (loss) on securities, net 72 ) 84 ) Total other-than-temporary impairments (“OTTI”) on securities ) Less: Noncredit portion of “OTTI” ) (1 ) ) ) Net impairments on securities ) Other noninterest income Total noninterest income Noninterest expense: Salaries and employee benefits Occupancy and equipment Foreclosed assets, net FDIC assessment Other noninterest expense Total noninterest expense Income before provision for income taxes Provision for income taxes Net income $ Dividends and discount – preferred stock ) One-time adjustment from repurchase of preferred stock — — Net income available to common shareholders $ Earnings per common share: Basic $ Diluted $ Weighted average shares outstanding: Basic Diluted Dividends per common share $ – $ – $ – $ – See accompanying notes to condensed consolidated financial statements. 3 METROCORP BANCSHARES, INC. CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (In thousands) (Unaudited) For the Three Months Ended June 30, For the Six Months Ended June 30, Net income $ Other comprehensive income, net of taxes: Change in accumulated loss on effective cash flow hedging derivatives (9 ) ) 34 ) Unrealized loss on investment securities, net: Securities with OTTI charges during the period ) Less: OTTI charges recognized in net income ) Net unrealized losses on investment securities with OTTI (6 ) (1 ) (6 ) ) Unrealized holding gain arising during the period Less: reclassification adjustment for gain (loss) included in net income 46 ) 54 Net unrealized gains on investment securities Other comprehensive income, net of taxes Total comprehensive income $ See accompanying notes to condensed consolidated financial statements. 4 METROCORP BANCSHARES, INC. CONDENSED CONSOLIDATED STATEMENTS OF CHANGES IN SHAREHOLDERS’ EQUITY For the Six Months Ended June 30, 2012 (In thousands) (Unaudited) Preferred Stock Common Stock Additional paid-in Retained Accumulated other comprehensive income Treasury Stock, at Shares At par Shares At par capital earnings (loss) cost Total Balance at December 31, 2011 45 $ ) $ – $ Issuance of common stock – Repurchase of common stock – ) ) Repurchase of preferred stock ) ) – ) Stock-based compensation expense related to stock options recognized in earnings – 38 – – – 38 Net income – Amortizationof preferred stock discount – ) – – – Other comprehensive income – Dividends – preferred stock – ) – ) Balance at June 30, 2012 1 $ ) $ See accompanying notes to condensed consolidated financial statements. 5 METROCORP BANCSHARES, INC CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (In thousands) (Unaudited) For the Six Months Ended June 30, Cash flows from operating activities: Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation Provision for loan losses Impairment on securities 77 Gain (loss) on securities transactions, net ) 74 Loss on writedown and sale of foreclosed assets Amortization of premiums and discounts on securities, net 39 Amortization of deferred loan fees and discounts ) ) Amortization of core deposit intangibles 28 43 Stock-based compensation 38 43 Changes in: Accrued interest receivable ) Other assets ) Accrued interest payable ) ) Preferred stock repurchase payable — Other liabilities Net cash provided by operating activities Cash flows from investing activities: Purchases of securities available-for-sale ) ) Purchases of other investments (1 ) (1 ) Proceeds from sales of securities available-for-sale — Proceeds from maturities, calls, and principal paydowns of securities available-for-sale Proceeds from sales and maturities of other investments Net change in loans ) Proceeds from sale of foreclosed assets Proceeds from sale of premises and equipment — — Purchases of premises and equipment ) ) Net cash (used in) provided by investing activities ) Cash flows from financing activities: Net change in: Deposits ) Other borrowings ) ) Proceeds from issuance of common stock — Repurchase of common stock ) — Repurchase of preferred stock ) — Cash dividends paid on preferred stock ) ) Net cash provided by (used in) financing activities ) Net increase in cash and cash equivalents Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Supplemental information: Interest paid $ $ Income taxes paid Noncash investing and financing activities: Issuance of common stock pursuant to incentive plan — Issuance of common stock – restricted shares — Foreclosed assets acquired Loans originated to finance foreclosed assets See accompanying notes to condensed consolidated financial statements. 6 METROCORP BANCSHARES, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS 1. BASIS OF PRESENTATION The unaudited condensed consolidated financial statements include the accounts of MetroCorp Bancshares, Inc. (the “Company”) and wholly-owned subsidiaries, MetroBank, National Association (“MetroBank”) and Metro United Bank (“Metro United”), in Texas and California, respectively (collectively, the “Banks”).MetroBank is engaged in commercial banking activities through its thirteen branches in the greater Houston and Dallas, Texas metropolitan areas, and Metro United is engaged in commercial banking activities through its six branches in the San Diego, Los Angeles and San Francisco, California metropolitan areas. All significant intercompany accounts and transactions have been eliminated in consolidation. Certain principles which significantly affect the determination of financial position, results of operations and cash flows are summarized below. A legal entity is referred to as a Variable Interest Entity (“VIE”) if any of the following conditions exist: (1) the total equity at risk is insufficient to permit the legal entity to finance its activities without additional subordinated financial support from other parties, or (2) the entity has equity investors that cannot make significant decisions about the entity’s operations or that do not absorb their proportionate share of the expected losses or receive the expected returns of the entity.In addition, as specified in VIE accounting guidance, a VIE must be consolidated by the Company if it is deemed to be the primary beneficiary of the VIE. The primary beneficiary is the party that has both (1) the power to direct the activities of an entity that most significantly impact the VIE’s economic performance, and (2) through its interests in the VIE, the obligation to absorb losses or the right to receive benefits from the VIE that could potentially be significant to the VIE.All facts and circumstances are taken into consideration when determining whether the Company has variable interest that would deem it the primary beneficiary and, therefore, require consolidation of the related VIE or otherwise rise to the level where disclosure would provide useful information to the users of the Company’s financial statements.In the case of the Company’s sole VIE, MCBI Statutory Trust I,it is qualitatively clear based on the extent of the Company’s involvement that the Company is not the primary beneficiary of the VIE.Accordingly, the accounts of this entity are not consolidated in the Company’s financial statements. The accompanying unaudited condensed consolidated financial statements were prepared in accordance with U.S. generally accepted accounting principles for interim financial information and with the instructions for Form 10-Q. In the opinion of management, the unaudited condensed consolidated financial statements reflect all adjustments, consisting only of normal and recurring adjustments, necessary for a fair statement of the Company’s financial position at June 30, 2012, results of operations for the three and six months ended June 30, 2012 and 2011, and cash flows for the six months ended June 30, 2012 and 2011. Interim period results are not necessarily indicative of results for a full year period. The year-end condensed balance sheet data was derived from audited financial statements, but does not include all disclosures required by U.S. generally accepted accounting principles. Certain items in prior financial statements have been reclassified to conform to the 2012 presentation, with no impact on the balance sheet, net income, shareholders’ equity or cash flows. These unaudited financial statements and the notes thereto should be read in conjunction with the Company’s Annual Report on Form 10-K for the year ended December31, 2011. 7 2. SECURITIES The amortized cost and approximate fair value of securities is as follows: As of June 30, 2012 Amortized Unrealized Fair Cost Gains Losses OTTI Value (In thousands) Securities available-for-sale Debt Securities U.S. Treasury and other U.S. government corporations and agencies $ $ $ ─ $ ─ $ Obligations of state and political subdivisions ) ─ Corporate Mortgage-backed securities and collateralized mortgage obligations: Government issued or guaranteed ─ ─ Privately issued residential (9 ) ) Asset backed securities 91 ─ ) Equity Securities ─ Investment in CRA funds ─ ─ Total available-for-sale securities $ $ $ ) $ ) $ Securities held-to-maturity Obligations of state and political subdivisions $ $ $ ─ $ ─ $ Total held-to-maturity securities $ $ $ ─ $ ─ $ Other investments FHLB/Federal Reserve Bank stock (1) $ $ ─ $ ─ $ ─ $ Investment in subsidiary trust (1) ─ ─ ─ Total other investments $ $ ─ $ ─ $ ─ $ 8 As of December31, 2011 Unrealized Amortized Cost Gains Losses OTTI Fair Value (In thousands) Securities available-for-sale Debt securities U.S. Treasury and other U.S. government corporations and agencies $ $ $ (7 ) $ — $ Obligations of state and political subdivisions ) — Corporate 57 ) — Mortgage-backed securities and collateralized mortgage obligations: Government issued or guaranteed ) — Privately issued residential ) ) Asset backed securities 56 — ) Equity securities Investment in CRA funds — — Total available-for-sale securities $ $ $ ) $ ) $ Securities held-to-maturity Obligations of state and political subdivisions $ $ $ — $ — $ Total held-to-maturity securities $ $ $ — $ — $ Other investments FHLB/Federal Reserve Bank stock(1) — — — Investment in subsidiary trust(1) — — — Total other investments $ $ — $ — $ — $ (1) Represents securities with restrictions and limited marketability and are carried at cost. 9 The following table displays the gross unrealized losses and fair value of securities available-for-sale as of June 30, 2012 for which other-than-temporary impairments (“OTTI”) has not been recognized, that were in a continuous unrealized loss position for the periods indicated.There were no securities held-to-maturity in a continuous unrealized loss position as of June 30, 2012 or December 31, 2011. June 30, 2012 Less Than 12 Months Greater Than 12 Months Total Fair Value Gross Unrealized Losses Fair Value Gross Unrealized Losses Fair Value Gross Unrealized Losses (In thousands) Securities available-for-sale Debt securities Obligations of state and political subdivisions $ $ ) $ — $ — $ $ ) Mortgage-backed securities and collateralized mortgage obligations: Government issued or guaranteed 16 — — — 16 — Privately issued residential — — (9 ) (9 ) Total available-for-sale securities $ $ ) $ $ (9 ) $ $ ) As of December31, 2011 Less Than 12 Months Greater Than 12 Months Total Fair Value Unrealized Loss Fair Value Unrealized Loss Fair Value Unrealized Loss (In thousands) Securities available-for-sale Debt securities U.S. Treasury and other U.S. government corporations and agencies $ $ (7 ) $ — $ — $ $ (7 ) Obligations of state and political subdivisions ) — — ) Corporate ) — — ) Mortgage-backed securities and collateralized mortgage obligations: Government issued or guaranteed ) 10 — ) Privately issued residential — — ) ) Total available-for-sale securities $ $ ) $ $ ) $ $ ) As of June 30, 2012, management did not have the intent to sell any of the securities classified as available-for-sale in unrealized loss positions and believes it is not more likely than not that the Company will have to sell any such securities before a recovery of the cost. However, if strategic opportunities arise, the Company may consider selling selected securities.Any unrealized losses on such selected securities would be charged to earnings. The unrealized losses are largely due to increases in the market interest rates over the yields available at the time the underlying securities were purchased. The fair value is expected to recover as the securities approach their maturity date or repricing date or if market yields for such securities decline. Management does not believe any of the unrealized losses above are due to credit quality. Accordingly, management believes the $57,000 of unrealized losses as of June 30, 2012 is temporary and the remaining $587,000 of OTTI as of June 30, 2012 represents an unrealized loss for which an impairment has been recognized in other comprehensive loss. 10 Other-Than-Temporary Impairments (OTTI) The following table presents a rollforward for the three and six months ended June 30, 2012, of the credit loss component of OTTI losses that have been recognized in income related to debt securities that the Company does not intend to sell. Impairment related to credit losses Three months ended June 30, 2012 Six months ended June 30, 2012 (In thousands) Credit losses at beginningof period $ $ Additions to OTTI that were previously recognized when there is no intent to sell and no requirement to sell before recovery of amortized cost basis 25 46 Transfers from accumulated other comprehensive income to OTTI related to credit losses 13 31 Credit losses at end of period $ $ For the six months ended June 30, 2012, credit-related losses of $70,000 on eight non-agency residential mortgage-backed securities and $7,000 on one asset-backed security were recognized. There were no noncredit impairments included in accumulated other comprehensive income (loss) for the six months ended June 30, 2012. To measure credit losses, external credit ratings and other relevant collateral details and performance statistics on a security-by-security basis were considered. Securities exhibiting significant deterioration are subjected to further analysis. Assumptions were developed for prepayment speed, default rate, and loss severity for each security using third party sources and based on the collateral history. The resulting projections of future cash flows of the underlying collateral were then discounted by the underlying yield before any write-downs were considered to determine the net present value of the cash flows (“NPV”).The difference between the cost basis and the NPV was taken as a credit loss in the current period to the extent that these losses have not been previously recognized. The difference between the NPV and the quoted market price is considered a noncredit related loss and was included in other comprehensive income (loss). Other Securities Information The following sets forth information concerning sales (excluding calls and maturities) of available-for-sale securities (in thousands).There were no sales or transfers of held-to-maturity securities for the six months ended June 30, 2012 or 2011. Six Months Ended June 30, Amortized cost $ — $ Proceeds — Gross realized gains — — Gross realized losses — ) 11 At June 30, 2012, future contractual maturities of debt securities were as follows (in thousands): Securities Available-for-sale Securities Held-to-maturity Amortized Cost Fair Value Amortized Cost Fair Value Within one year $ — $ — $ — $ — Within two to five years — — Within six to ten years — — After ten years Mortgage-backed securities and collateralized mortgage obligations — — Total debt securities $ The Company holds mortgage-backed securities which may mature at an earlier date than the contractual maturity due to prepayments. The Company also holds certain securities which may be called by the issuer at an earlier date than the contractual maturity date. 3. LOANS The loan portfolio is classified by major type as follows: As of June 30, 2012 As of December 31, 2011 Amount Percent Amount Percent (Dollars in thousands) Commercial and industrial $ % $ % Real estate mortgage: Residential Commercial Real estate construction: Residential Commercial Consumer and other Gross loans % % Unearned discounts, interest and deferred fees ) ) Total loans Allowance for loan losses ) ) Loans, net $ $ The recorded investment in loans is the face amount increased or decreased by applicable accrued interest and unamortized premium, discount, or finance charges, and may also reflect a previous direct write-down of the loan. The recorded investment in loans at the dates indicated is determined as follows (in thousands): June 30, 2012 Gross Loan Balance Deferred Loan Fees Accrued Interest Receivable Recorded Investment in Loans Commercial and industrial $ $ ) $ $ Real estate-mortgage ) Real estate-construction (8 ) 7 Consumer and other ) 13 Total $ $ ) $ $ 12 December 31, 2011 Gross Loan Balance Deferred Loan Fees Accrued Interest Receivable Recorded Investment in Loans Commercial and industrial $ $ ) $ $ Real estate-mortgage ) Real estate-construction (2 ) 29 Consumer and other ) 14 Total $ $ ) $ $ Loan Origination/Risk Management The Company selectively extends credit for the purpose of establishing long-term relationships with its customers. The Company mitigates the risks inherent in lending by focusing on businesses and individuals with demonstrated payment history, historically favorable profitability trends and stable cash flows. In addition to these primary sources of repayment, the Company looks to tangible collateral and personal guarantees as secondary sources of repayment. Lending officers are provided with detailed underwriting policies covering all lending activities in which the Company is engaged and that require all lenders to obtain appropriate approvals for the extension of credit. The Company also maintains documentation requirements and extensive credit quality assurance practices in order to identify credit portfolio weaknesses as early as possible so any exposures that are discovered may be reduced. The Company has certain lending procedures in place that are designed to maximize loan income within an acceptable level of risk. These procedures include the approval of lending policies and underwriting guidelines by the Board of Directors of each bank, and separate policy, administrative and approval oversight by the Directors’ Loan Committee of MetroBank, and by the Directors’ Credit Committee of Metro United.Additionally, MetroBank’s loan portfolio is reviewed by its internal loan review department, and Metro United's loan portfolio is reviewed by an external third-party company. These procedures also serve to identify changes in asset quality in a timely manner and to ensure proper recording and reporting of nonperforming assets. Inherent in all lending is the risk of nonpayment. The types of collateral required, the terms of the loans and the underwriting practices discussed under each loan category below are all designed to minimize the risk of nonpayment. In addition, as further risk protection, the Banks rarely make loans at their respective legal lending limits. MetroBank generally does not make loans larger than $12 million to one borrower and Metro United generally does not make loans larger than $6 million to one borrower. Loans greater than the Banks’ lending limits are subject to participation with other financial institutions, including with each other. Loans originated by MetroBank are approved by the Chief Credit Officer, Chief Lending Officer, Senior Credit Officer, MetroBank’s Loan Committee, or the Director’sCredit Committee based on the size of the loan relationship and its risk rating. Loans originated by Metro United are approved by the Director’s Credit Committee except for certain consumer loans. Control systems and procedures are in place to ensure all loans are approved in accordance with credit policies.The Company also uses interest rate floors on a majority of its variable rate loans to control interest rate risk within the commercial and real estate loan portfolios. Commercial and Industrial Loans. Generally, the Company’s commercial loans are underwritten on the basis of the borrower’s ability to service such debt as reflected by cash flow projections. Commercial loans are generally collateralized by business assets, which may include real estate, accounts receivable and inventory, certificates of deposit, securities, guarantees or other collateral. The Company also generally obtains personal guarantees from the principals of the business. Working capital loans are primarily collateralized by short-term assets, whereas term loans are primarily collateralized by long-term assets. As a result, commercial loans involve additional complexities, variables and risks and require more thorough underwriting and servicing than other types of loans. Indigenous to individuals in the Asian business community is the desire to own the building and land which house their businesses. Accordingly, while a loan may be principally driven and classified by the type of business operated, real estate is frequently the primary source of collateral. Real Estate Mortgage - Commercialand Residential Mortgage Loans. The Company makes commercial mortgage loans to finance the purchase of real property, which generally consists of developed real estate. The Company’s commercial mortgage loans are collateralized by first liens on real estate. For MetroBank, these loans have both variable rates and fixed rates and amortize over a 15 to 20 year period, with balloon payments due at the end of five to seven years. For Metro United, these loans have both variable and fixed rates and amortize over a 25 to 30 year period, with balloon payments due at the end of five to ten years. Payments on loans collateralized by such properties are dependent on the successful operation or management of the properties. Accordingly, repayment of these loans may be subject to adverse conditions in the real estate market or the economy to a greater extent than other types of loans. In underwriting commercial mortgage loans, consideration is given to the property’s historical cash flow, current and projected occupancy, location and physical condition. The underwriting analysis also includes credit checks, appraisals, environmental impact reports and a review of the financial condition of the borrower. The Company also originates two to seven year balloon residential mortgage loans with a 15 to 30-year amortization primarily collateralized by owner occupied residential properties, which are retained in the Company’s residential mortgage portfolio. 13 Real Estate Construction Loans. The Company makes loans to finance the construction of residential and non-residential properties. The majority of the Company’s residential construction loans in Texas are for single-family dwellings that are pre-sold or are under earnest money contracts. The Company also originates loans to finance the construction of commercial properties such as multi-family, office, industrial, warehouse and retail centers. Construction loans involve additional risks attributable to the fact that loan funds are advanced upon the security of a project under construction, and the project is of uncertain value prior to its completion. Because of uncertainties inherent in estimating construction costs, the market value of the completed project and the effects of governmental regulation on real property, it can be difficult to accurately evaluate the total funds required to complete a project and the related loan to value ratio. As a result of these uncertainties, construction lending often involves the disbursement of substantial funds with repayment dependent, in part, on the success of the ultimate project rather than the ability of a borrower or guarantor to repay the loan. If the Company is forced to foreclose on a project prior to completion, there is no assurance that the Company will be able to recover the entire unpaid portion of the loan. In addition, the Company may be required to fund additional amounts to complete a project and may have to hold the property for an indeterminable period of time. While the Company has underwriting procedures designed to identify what it believes to be acceptable levels of risks in construction lending, no assurance can be given that these procedures will prevent losses from the risks described above. Consumer Loans. The Company, through its subsidiary Metro United, offers a wide variety of loan products to retail customers through its branch network. Loans to retail customers include automobile loans, lines of credit and other personal loans. The terms of these loans typically range from 12 to 60 months depending on the nature of the collateral and the size of the loan. Loan review process. In addition to MetroBank’s loan portfolio review by its internal loan review department and Metro United's loan portfolio review by an external third-party company, other ongoing reviews are performed by loan officers and involves the grading of each loan by its respective loan officer. Depending on the grade, a loan will be aggregated with other loans of similar grade and a loss factor is applied to the total loans in each group to establish the required level of allowance for loan losses. For both Banks, grades of 1-10 are applied to each loan, with loans graded 7-10 requiring the most allowance for loan losses. Factors utilized in the grading process include but are not limited to historical performance, payment status, collateral value, and financial strength of the borrower. Oversight of the loan review process is the responsibility of the Loan Review/Compliance Officer. Differences of opinion are resolved among the loan officer, compliance officer, and the Chief Credit Officer. See “Allowance for Loan Losses and Reserve for Unfunded Lending Commitments” for additional discussion on loan grades. MetroBank’s credit department reports credit risk grade changes on a monthly basis to its management and the Board of Directors. MetroBank performs monthly and quarterly, and Metro United performs monthly concentration analyses based on industries, collateral types and business lines. Findings are reported to the Directors’ Loan Committee of MetroBank and the Directors’ Credit Committee of Metro United. Loan concentration reports based on type are prepared, monitored and reviewed quarterly and presented to the Directors’ Loan Committee for MetroBank, the Directors’ Credit Committee for Metro United and the Board of Directors of each respective Bank. In addition, the Company reviews the real estate values, and when necessary, orders new appraisals on loans collateralized by real estate when loans are renewed, prior to foreclosure and at other times as necessary, particularly in problem loan situations. In instances where updated appraisals reflect reduced collateral values, an evaluation of the borrower’s overall financial condition is made to determine the need, if any, for possible charge-offs or appropriate additions to the allowance for loan losses. The Company records other real estate at fair value at the time of acquisition less estimated costs to sell. The following table presents the recorded investment in loans by credit risk profile, and which were updated as of the date indicated (in thousands): As of June 30, 2012 Commercial and industrial Real estate- mortgage Real estate - construction Consumer and other Total Grade: 1-6 - “Pass” $ 7 - “Special Mention”/ “Watch” — — 8 - “Substandard” 1 9 -“Doubtful" — Total $ 14 As of December 31, 2011 Commercial and industrial Real estate- mortgage Real estate - construction Consumer and other Total Grade: 1-6 - “Pass” $ 7 - “Special Mention”/ “Watch” — — 8 - “Substandard” 1 9 -“Doubtful" — — — Total $ There can be no assurance, however, that the Company’s loan portfolio will not become subject to increasing pressures from deteriorating borrowers’ financial condition due to general economic and other factors. While future deterioration in the loan portfolio is possible, management is continuing its risk assessment and resolution program. In addition, management is focusing its attention on minimizing the Company’s credit risk through diversification. Nonperforming Assets The Company generally places a loan on nonaccrual status and ceases accruing interest when, in the opinion of management, full payment of loan principal or interest is in doubt. All loans past due 90 days are placed on nonaccrual status unless the loan is both well collateralized and in the process of collection. Cash payments received while a loan is classified as nonaccrual are recorded as a reduction of principal as long as significant doubt exists as to collection of the principal. Loans are restored to accrual status only when interest and principal payments are brought current and, in management’s judgment, future payments are reasonably assured. In addition to nonaccrual loans, the Company evaluates on an ongoing basis other loans which are potential problem loans as to risk exposure in determining the adequacy of the allowance for loan losses. A loan is considered impaired based on current information and events if it is probable that the Company will be unable to collect the scheduled payments of principal or interest when due according to the contractual terms of the loan agreement. Impairment is evaluated in total for smaller-balance loans of a similar nature and on an individual basis for other loans.The measurement of impaired loans is based on the present value of expected future cash flows discounted at the loan’s effective interest rate or the loan’s observable market price or based on the fair value of the collateral if the loan is collateral-dependent. Loans are classified as a troubled debt restructuring in cases where a borrower is experiencing financial difficulty and the Banks make concessionary modifications to contractual terms.Restructured loans typically involve a modification of terms such as a reduction of the stated interest rate and/or an extension of the maturity date(s). Generally, a nonaccrual loan that is restructured remains on nonaccrual for a minimum period of six months to demonstrate that the borrower can meet the restructured terms.Once performance has been demonstrated the loan may be returned to performing status after the calendar year end. The Company requires that nonperforming assets be monitored by the special assets department or senior lenders for MetroBank, and the special asset team consisting of internal credit personnel with the assistance of third party consultants and attorneys for Metro United. All nonperforming assets are actively managed pursuant to the Company’s loan policy. Senior management is apprised on a weekly basis of the workout endeavors and provides assistance as necessary to determine the best strategy for problem loan resolution and maximizing repayment on nonperforming assets. In addition to the Banks’ loan review process described in the preceding paragraphs, the Office of the Comptroller of the Currency (“OCC”) periodically examines and evaluates MetroBank, while the Federal Deposit Insurance Corporation (“FDIC”) and California Department of Financial Institutions (“CDFI”) periodically examine and evaluate Metro United. Based upon such examinations, the regulators may revalue the assets of the institution and require that it charge-off certain assets, establish specific reserves to compensate for the difference between the regulators-determined value and the book value of such assets or take other regulatory action designed to lessen the risk in the asset portfolio. 15 The following table provides an analysis of the age of the recorded investment in loans by portfolio segment at the date indicated (in thousands): As of June 30, 2012 30-59 Days Past Due 60-89 Days Past Due Greater Than 90 Days Total Past Due Current Total Recorded Investment in Loans Recorded Investment 90 Days and Accruing Commercial and industrial $ — Real estate mortgage: Residential 63 Commercial — Real estate construction: Residential — Commercial — Consumer and other — 1 — Total $ 63 As of December 31, 2011 30-59 Days Past Due 60-89 Days Past Due Greater Than 90 Days Total Past Due Current Total Recorded Investment in Loans Recorded Investment 90 Days and Accruing Commercial and industrial $ — Real estate mortgage: Residential — — Commercial — Real estate construction: Residential — Commercial — Consumer and other — 5 1 6 — Total $ — The following table presents the recorded investment in nonaccrual loans, including nonaccruing troubled debt restructurings, by portfolio segment at the dates indicated (in thousands): Recorded investment in nonaccrual loans June 30, 2012 December 31, 2011 Commercial and industrial $ $ Real estate mortgage: Residential Commercial Real estate construction: Residential — Commercial Consumer and other 1 1 Total $ $ 16 Information on impaired loans, which includes nonaccrual loans and troubled debt restructurings, and the related specific allowance for loan losses on such loans at June 30, 2012 andDecember31, 2011, is presented below (in thousands): As of June 30, 2012 Recorded Investment Unpaid Principal Balance Related Allowance Average Recorded Investment Impaired loans with no allowance Commercial and industrial $ $ $ — $ Real estate mortgage: Residential — Commercial — Real estate construction: Residential — Commercial — Impaired loans with an allowance Commercial and industrial $ 26 $ 26 $ 26 $ Real estate mortgage: Commercial Total: Commercial and industrial $ $ $ 26 $ Real estate mortgage Real estate construction — 17 As of December 31, 2011 Recorded Investment Unpaid Principal Balance Related Allowance Average Recorded Investment Impaired loans with no allowance Commercial and industrial $ $ $ — $ Real estate mortgage: Residential — Commercial — Real estate construction: Commercial — Impaired loans with an allowance Commercial and industrial $ Real estate mortgage: Commercial Total: Commercial and industrial $ Real estate mortgage Real estate construction — For the six months ended June 30, 2012 and 2011, interest income of $93,000 and $96,000 was recognized on impaired loans, which consisted of nonaccrual loans that were paid in full and accruing troubled debt restructurings (“TDRs”). Troubled Debt Restructurings Loans are classified as a TDRs in cases where a borrower is experiencing financial difficulty and the Banks make concessionary modifications to contractual terms.Restructured loans typically involve a modification of terms such as a reduction of the stated interest rate and/or an extension of the maturity date(s). Generally, a nonaccrual loan that is restructured remains on nonaccrual for a minimum period of six months to demonstrate that the borrower can meet the restructured terms.Once performance has been demonstrated, the loan may be returned to performing status after the calendar year end. 18 The following table presents the recorded investment in TDRs that occurred for the three and six months ended June 30, 2012 (dollars in thousands): Three Months Ended June 30, 2012 Troubled Debt Restructurings Number of Contracts Pre-Modification Outstanding Recorded Investment Post-Modification Outstanding Recorded Investment Real estate mortgage: Commercial 1 $ $ Real estate construction: Commercial 2 Six Months Ended June 30, 2012 Number of Contracts Pre-Modification Outstanding Recorded Investment Post-Modification Outstanding Recorded Investment Troubled Debt Restructurings Real estate mortgage: Commercial 2 $ $ Real estate construction: Commercial 2 For the three months ended June 30, 2012, one commercial real estate loan relationship was restructured as a TDR. The loan relationship identified as a TDR was previously on nonaccrual status and reported as an impaired loan prior to restructuring. The borrower was under the protection of the Federal Bankruptcy Act and the court approved and imposed a reorganization plan which modified the existing payment terms. The Company had previously written the loan down to the fair market value of the property. Subsequent to the write down and prior to the reorganization, the loan was further paid down from excess cash flow from the property.The loan was restructured based on the appraised fair value of the property, which increased the post-modification recorded investment, and as a result, insignificantly increased the allowance for loan losses. Two real estate construction loans to the same borrower were restructured as TDRs.The loans, previously on accrual status and paid according to contractual terms, had matured and were renewed without a principal reduction.The loans were classified and on accrual status both before and after restructuring.Prior to restructuring, the Company’s determination of the allowance for loan losses was based on FASB codification 450-20; after restructuring, the determination of the allowance for loan losses was based on FASB codification 310-10-35 and therefore insignificantly reduced the allowance for loan losses. For the six months ended June 30, 2012, in addition to the loans mention above, one loan was identified and classified as a TDR.The TDR was previously on nonaccrual status and reported as an impaired loan prior to restructuring. The borrower was under the protection of the Federal Bankruptcy Act and the court approved and imposed a reorganization plan which modified the existing payment terms. Since the loan was classified and on nonaccrual status both before and after restructuring, the modification did not impact the Company’s determination of the allowance for loan losses.As of June 30, 2012, commitments to lend additional funds on loans that were modified as TDRs were insignificant.As of June 30, 2012, there have been no defaults on any loans that were modified as TDRs during the preceding twelve months. Allowance for Loan Losses and Reserve for Unfunded Lending Commitments The allowance for loan losses provides for the risk of losses inherent in the lending process and the Company allocates the allowance for loan losses according to management’s assessments of risk inherent in the portfolio. The allowance for loan losses is increased by provisions charged against current earnings and is reduced by net charge-offs. Loans are charged off when they are deemed to be uncollectible in whole or in part. Recoveries are recorded when cash payments are received. In developing the assessment, the Company relies on estimates and exercises judgment regarding matters where the ultimate outcome is uncertain. Circumstances may change and future assessments of credit risk may yield materially different results, resulting in an increase or decrease in the allowance for credit losses. 19 The allowance for credit losses consists of the allowance for loan losses and the reserve for unfunded lending commitments and is maintained at levels that the Company believes are adequate to absorb probable losses inherent in the loan portfolio and unfunded lending commitments as of the date of the financial statements. The Company employs a systematic methodology for determining the allowance for credit losses that consists of four components: (1)a formula-based general reserve based on historical average losses by loan grade and grade migration, (2)specific reserves on larger impaired individual credits that are based on the difference between the current loan balance and the loan’s collateral value, observable market price, or discounted present value, (3)a qualitative component that reflects current market conditions and other factors precedent to losses different from historical averages, and (4)a reserve for unfunded lending commitments. In setting the qualitative reserve portion of the allowance for loan losses, the factors the Company may consider include, but are not limited to, concentrations of credit, common characteristics of known problem loans, potential problem loans and other loans that exhibit weaknesses or deterioration, the general economic environment in the Company’s markets as well as the national economy, particularly the real estate markets, changes in value of the collateral securing loans, results of portfolio stress tests, and changes in lending processes, procedures and personnel. After the aforementioned assessment of the loan portfolio, the general economic environment and other relevant factors, management determines the appropriate allowance for loan loss level and makes the provision necessary to achieve that level. This methodology is consistently followed so that the level of the allowance for loan losses is reevaluated on an ongoing basis in response to changes in circumstances, economic conditions or other factors. The Company follows a loan review program to evaluate the credit risk in the loan portfolio as discussed under “Nonperforming Assets.” Through the loan review process, the Company maintains an internally classified loan list which, along with the delinquency list of loans, helps management assess the overall quality of the loan portfolio and the adequacy of the allowance for loan losses. Loans classified as “substandard” are risk-rated as grade 8, and are those loans with well-defined weaknesses such as a highly-leveraged position, unfavorable financial ratios, uncertain repayment sources or poor financial condition, which may jeopardize recoverability of the debt. Loans classified as “doubtful” are risk-rated as grade 9, and are those loans which have characteristics similar to substandard loans but with an increased risk that a loss may occur, or at least a portion of the loan may require a charge-off if liquidated at present. Although loans classified as substandard do not duplicate loans classified as doubtful, both substandard and doubtful loans include some loans that are delinquent at least 30 days or on nonaccrual status. Loans classified as “loss” are risk-rated as grade 10 and are those loans which are charged off. In addition to the internally classified loan list and delinquency list of loans, the Company maintains a separate “watch list” for loans risk-rated as grade 7, which further aids the Company in monitoring loan portfolios. Watch list loans show potential weaknesses where the present status portrays one or more deficiencies that require attention in the short-term or where pertinent ratios of the loan account have weakened to a point where more frequent monitoring is warranted. These loans do not have all of the characteristics of a classified loan (substandard or doubtful) but do show weakened elements compared with those of a satisfactory credit. The Company reviews these loans to assist in assessing the adequacy of the allowance for loan losses. Policies and procedures have been developed to assess the adequacy of the allowance for loan losses and the reserve for unfunded lending commitments that include the monitoring of qualitative and quantitative trends described above. Management of both banks review and approve their respective allowance for loan losses and the reserve for unfunded lending commitments monthly and perform a comprehensive analysis quarterly, which is also presented for approval by each bank’s Board of Directors. The allowance for credit losses is also subject to federal and California State banking regulations. The Banks’ primary regulators conduct periodic examinations of the allowance for credit losses and make assessments regarding its adequacy and the methodology used in its determination. The Company maintains a reserve for unfunded commitments to provide for the risk of loss inherent in its unfunded lending related commitments. The process used in determining the reserve is consistent with the process used for the allowance for loan losses discussed above. 20 The following table presents the allowance for loan losses and recorded investment in loans by portfolio segment at the dates indicated (in thousands): As of and for the three months ended June 30, 2012 Commercial and industrial Real estate- mortgage Real estate - construction Consumer and other Unallocated Total Allowance for loan losses at beginning of period $ Provision for loan losses ) 47 20 ) Charge-offs ) — ) Recoveries — 3 — Allowance for loan losses at end of period $ Ending allowance for loan losses balance for loans individually evaluated for impairment $ 26 $ $ — $ — $ Ending allowance for loan losses balance for loans collectively evaluated for impairment $ Loans: Recorded investment in loans $ Recorded investment in loans individually evaluated for impairment $ 1 $ Recorded investment in loans collectively evaluated for impairment $ 21 As of and for the three months ended June 30, 2011 Commercial and industrial Real estate- mortgage Real estate - construction Consumer and other Unallocated Total Allowance for loan losses at beginning of period $ Provision for loan losses ) ) Charge-offs ) ) — ) — ) Recoveries 54 — 3 — Allowance for loan losses at end of period $ Ending allowance for loan losses balance for loans individually evaluated for impairment $ $ $ — $ — $ Ending allowance for loan losses balance for loans collectively evaluated for impairment $ Loans: Recorded investment in loans $ Recorded investment in loans individually evaluated for impairment $ $ $ — $ — $ Recorded investment in loans collectively evaluated for impairment $ 22 As of and for the six months ended June 30, 2012 Commercial and industrial Real estate- mortgage Real estate - construction Consumer and other Unallocated Total Allowance for loan losses at beginning of period $ Provision for loan losses ) 14 Charge-offs ) — ) Recoveries 19 14 — Allowance for loan losses at end of period $ Ending allowance for loan losses balance for loans individually evaluated for impairment $ 26 $ $ — $ — $ Ending allowance for loan losses balance for loans collectively evaluated for impairment $ Loans: Recorded investment in loans $ Recorded investment in loansindividually evaluated for impairment $ 1 $ Recorded investment in loanscollectively evaluated for impairment $ As of and for the six months ended June 30, 2011 Commercial and industrial Real estate- mortgage Real estate - construction Consumer and other Unallocated Total Allowance for loan losses at beginning of period $ Provision for loan losses ) ) Charge-offs ) ) — ) — ) Recoveries 65 24 — Allowance for loan losses at end of period $ Ending allowance for loan losses balance for loans individually evaluated for impairment $ $ $ — $ — $ Ending allowance for loan losses balance for loans collectively evaluated for impairment $ Loans: Recorded investment in loans $ Recorded investment in loansindividually evaluated for impairment $ $ $ — $ — $ Recorded investment in loanscollectively evaluated for impairment $ 23 4. GOODWILL Changes in the carrying amount of the Company’s goodwill for the periods indicated are as follows (in thousands): Balance as of January 1, 2011 Goodwill $ Accumulated impairment losses Net goodwill Impairment losses Balance as of December 31, 2011 Goodwill Accumulated impairment losses Net goodwill Impairment losses — Balance as of June 30, 2012 Goodwill Accumulated impairment losses Net goodwill $ Goodwill is recorded on the acquisition date of each entity, and evaluated annually for possible impairment. Goodwill is required to be tested for impairment on an annual basis or as events occur or circumstances change that would more likely than not reduce the fair value of a reporting unit below its carrying amount. The Company’s only reporting unit with assigned goodwill is Metro United. Annual Evaluation The Company completed its 2011 annual impairment test based on information as of August31, 2011. The review utilized guideline company and guideline transaction information where available, discounted cash flow analysis and the market capitalization of the Company to estimate the fair value of Metro United. Due to the limited number of bank transaction multiples and fluctuations in market capitalization of peer banks used in the market methods, management put more weight on the income approach for the step-one analysis. The Company also performed a reconciliation of the estimated fair value to the stock price of the Company which was performed by first using the Company’s market price on a minority basis with an estimated control premium of 30%. The Company then allocated the total fair value to both of its reporting units, MetroBank and Metro United. Under the discounted cash flow method, the Company used an average asset growth rate of 6.5% for the five-year period and discounted Metro United’s terminal value using a 10% rate of return. The Company also performed a sensitivity analysis utilizing additional discount rates ranging from 8% to 15%. An 8% discount rate indicated a fair value that was $9.8 million greater than carrying value, an 11% discount rate indicated that fair value and carrying value were approximately equal, and a 15% discount rate indicated a fair value that was $9.8 million less than the carrying value. The derived fair value of Metro United was compared with the carrying value of its equity. The fair value at the evaluation date exceeded the carrying value, therefore the Company determined there was no impairment of goodwill as of that date. Year End Evaluation The Company’s stock price continued to trade below book value per share after the annual test and an additional goodwill impairment test was conducted as of December 31, 2011. The test was similar to the annual test but the conclusion of value was mainly based on utilizing the market capitalization of the Company.Under the step-one analysis, the Company allocated the market capitalization of the Company, adjusted for a 20% control premium, to Metro United based on a pro rata basis using various balance sheet metrics of Metro United and MetroBank. The derived fair value of Metro United was lower than the carrying value of its equity; and therefore Metro United failed the step-one impairment test. 24 The Company then performed the step-two analysis to derive the implied fair value of goodwill.As a result of improved market liquidity and the increase in fair value of loan assets, the implied fair value of goodwill was below the carrying value as of the evaluation date by $3.0 million; and as a result, the Company recorded a goodwill impairment of $3.0 million as of December 31, 2011. Second Quarter Evaluation Although the Company’s stock price traded slightly above its book value during the second quarter of 2012, the Company performed an impairmenttest as of June 30, 2012. The test was similar to the annual test, but the conclusion of value was mainly based on utilizing the market capitalization of the Company.Under the step-one analysis, the Company allocated the market capitalization of the Company, adjusted for a 20% control premium, to Metro United based on a pro rata basis using various balance sheet metrics of Metro United and MetroBank. The derived fair value of Metro United was lower than the carrying value of its equity; and therefore Metro United failed the step-one impairment test, which was consistent with the year end test. The Company performed the step-two analysis to derive the implied fair value of goodwill.In this analysis, the estimated fair value of Metro United as of June 30, 2012 exceeded its respective carrying value in the step-two analysis; therefore, the Company determined there was no impairment of goodwill as of that date. The size of the implied goodwill under the step-two analysis was significantly affected by the estimated fair value of the loans pertaining to Metro United and the Company’s stock price. The significant market risk adjustment, which is a consequence of the current market conditions, was a substantial contributor to the valuation discounts associated with Metro United’s loan portfolio. To the extent that market liquidity returns and the fair value of the individual assets or loans of Metro United increases at a faster rate than the fair value of Metro United as a whole, that may cause the implied goodwill to be lower than the carrying value of goodwill. Future potential changes in valuation assumptions may also impact the estimated fair value of Metro United, resulting in additional impairment of the goodwill under the step-two analysis. The stock price performance of the Companyand the fair value of Metro United's loans are factorsthat may impact the potential future goodwill impairment. Goodwill impairment, if any, is a noncash adjustment to the Company’s financial statements. As goodwill and other intangible assets are not included in the calculation of regulatory capital, the Company’s well capitalized regulatory ratios are not affected. Subsequent reversal of goodwill impairment is prohibited. 5. EARNINGS PER COMMON SHARE Basic earnings per common share (“EPS”) is computed by dividing net income (after deducting dividends on preferred stock) by the weighted-average number of common shares outstanding during the period. Diluted EPS is computed by dividing net income available to common shareholders by the weighted-average number of common shares and potentially dilutive common shares outstanding during the period. Stock options, restricted common shares and warrants can be dilutive common shares and are therefore considered in the earnings per share calculation, if dilutive.Stock options, restricted common shares and warrants that are antidilutive are excluded from earnings per share calculation.Stock options, restricted common shares and warrants are antidilutive when the exercise price is higher than the current market price of the Company’s common stock. For the three months ended June 30, 2012 and 2011, there were 453,090 and 1,044,068 antidilutive stock options, respectively.For the six months ended June 30, 2012 and 2011, there were 600,491 and 1,179,781 antidilutive stock options, respectively.The number of potentially dilutive common shares is determined using the treasury stock method. 25 As of and for the Three Months Ended June 30, As of and for the Six Months Ended June 30, (In thousands, except per share amounts) Net income available to common shareholders $ Weighted average common shares in basic EPS Effect of dilutive securities 92 76 Weighted average common and potentially dilutivecommon shares used in diluted EPS Earnings per common share: Basic $ Diluted $ 6. COMMITMENTS AND CONTINGENCIES The Company is party to financial instruments with off-balance sheet risk in the normal course of business to meet the financing needs of its customers. These financial instruments include various guarantees, commitments to extend credit and standby letters of credit. Additionally, these instruments may involve, to varying degrees, credit risk in excess of the amount recognized in the statement of financial condition. The Company’s maximum exposure to credit loss under such arrangements is represented by the contractual amount of those instruments. The Company applies the same credit policies and collateralization guidelines in making commitments and conditional obligations as they do for on-balance sheet instruments. Off-balance sheet financial instruments include commitments to extend credit and guarantees under standby and other letters of credit. The contractual amount of the Company’s financial instruments with off-balance sheet risk as of June 30, 2012 and December 31, 2011 is presented below (in thousands): As of June 30, 2012 As of December 31, 2011 Unfunded loan commitments including unfunded lines of credit $ $ Standby letters of credit Commercial letters of credit Operating leases Total financial instruments with off-balance sheet risk $ $ Litigation. The Company is involved in various litigation that arises from time to time in the normal course of business.In the opinion of management, after consultations with its legal counsel, such litigation is not expected to have a material adverse effect of the Company’s consolidated financial position, result of operations or cash flows. 7. SHAREHOLDERS’ EQUITY New Capital Raised On May21, 2012, the Company closed the public offering of 5,111,750 shares of its common stock, $1.00 par value per share (the “Offering”), at a price of $9.00 per share. The shares sold in the Offering included 666,750 shares sold pursuant to the underwriter’s full exercise of its option to purchase additional shares to cover over-allotments. The shares were sold in accordance with an underwriting agreement between the Company and Keefe, Bruyette& Woods, Inc., the sole underwriter. Proceeds to the Company, after deducting the underwriting discount,commissions and Offering expenses, were approximately $42.9 million. The Offering was made pursuant to a registration statement on Form S-3 (File No.333-180889) of the Company, which became effective on May7, 2012. A prospectus supplement, dated May16, 2012, to the base prospectus, dated May7, 2012, forming a part of the registration statement was filed on May17, 2012 with the Securities and Exchange Commission under Rule 424(b)(2) of the Securities Act of 1933, as amended. 26 Repurchase of Troubled Asset Relief Program (“TARP”) Preferred Stock The Company repurchased 43,740 shares of the Company’s 45,000 outstanding shares of preferred stock (“Preferred Stock”) from the U.S. Department of the Treasury (“Treasury”), which were issued to the Treasury in connection with the Company’s participation in the TARP Capital Purchase Program (“CPP”).The repurchase of $43.7 million in stated value of Preferred Stock at a discount of 1.883% (or an actual cost of $42.9 million) resulted in a one-time adjustment, net of settlement costs, to capital totaling $706,000 offset by the amortization of $249,000 in the Preferred Stock discount.Although the transaction date occurred during the second quarter of 2012, actual payment for the repurchase of Preferred Stock took place on July 3, 2012.As such, the Company recorded a payable in the amount of $42.9 million listed as “Preferred Stock repurchase payable” on the Consolidated Balance Sheet as of June 30, 2012.The remaining 1,260 shares of Preferred Stock were sold by the Treasury to other investors.The warrants to purchase common stock associated with the TARP program are still held by the Treasury. As a result of participation in the CPP, among other things, the Company was subject to the Treasury’s standards for executive compensation and corporate governance for the period during which the Treasury held the Company’s Preferred Stock, including the second quarter of 2012.These standards were most recently set forth in the Interim Final Rule on TARP Standards for Compensation and Corporate Governance, published June 15, 2009.Because the Treasury sold all of the Preferred Stock in the auction, these executive compensation and corporate governance standards are no longer applicable to the Company on a going forward basis. The Company paid no common dividends for the six months ended June 30, 2012 and 2011.Preferred dividends of $1.1 million were paid for each of the six months ended June 30, 2012 and 2011. 8. REGULATORY MATTERS The Banks are subject to regulations and, among others things, may be limited in their ability to pay dividends or otherwise transfer funds to the holding company. Under applicable restrictions as of June 30, 2012, no dividends could be paid by the Company, or by MetroBank and Metro United to the Company without regulatory approval. In addition, dividends paid by the Banks to the holding company would be prohibited if the effect thereof would cause the Banks’ capital to be reduced below applicable minimum capital requirements. On August10, 2009, MetroBank entered into a written agreement (the “Agreement”) with the OCC. The Agreement is based on the findings of the OCC during the annual on-site examination of MetroBank performed in the first quarter of 2009 and is primarily focused on matters related to MetroBank’s asset quality. Pursuant to the Agreement, the Board of Directors of MetroBank has appointed a compliance committee to monitor and coordinate MetroBank’s performance under the Agreement. The Agreement provides for, among other things, the development and implementation of written programs to reduce MetroBank’s credit risks, monitor and reduce the level of criticized assets and manage commercial real estate loan concentrations in light of current adverse commercial real estate market conditions generally and in its market areas. In addition, MetroBank may not accept, renew or roll over brokered deposits without prior approval of the OCC.During and since the completion of the examination, management of MetroBank has proactively made adjustments to policies and procedures in an effort to alleviate the effects of the credit challenge caused by the economic deterioration and market conditions generally and in its market areas. Management, and the Boards of Directors of the Company and MetroBank, have taken steps to address the findings of the exam and are working with the OCC to comply with the requirements of the Agreement.Failure by MetroBank to meet the requirements and conditions imposed by the Agreement, could result in more severe regulatory enforcement actions such as capital directives to raise additional capital, civil money penalties, cease and desist or removal orders, injunctions, and public disclosure of such actions against MetroBank.Any such failure and resulting regulatory action could have a material adverse effect on the financial condition and results of operations of the Company and MetroBank. On July 22, 2010, Metro United entered into a Stipulation to the Issuance of a Consent Order ("Stipulation") with the FDIC and the CDFI.Pursuant to the Stipulation, Metro United consented to the issuance of a Consent Order ("Order") by the FDIC and CDFI, which was also effective as of July 22, 2010.The Order was based on the findings during the annual on-site examination of Metro United performed in the first quarter of 2010 utilizing financial information as of December 31, 2009.The Order represented the agreements between Metro United, the FDIC and the CDFI as to areas of Metro United's operations that warranted improvement and required the submission of plans for making those improvements. The Order imposed no fines or penalties on Metro United. 27 Although Metro United meets the capital levels deemed to be “well-capitalized” as of June 30, 2012, due to the capital requirement within the Order and prior to the termination of theOrder as of July 20, 2012, it could not be considered better than "adequately capitalized" for capital adequacy purposes, even if it exceeded the levels of capital set forth in the Order.As an adequately capitalized institution, Metro United could not pay interest rates on deposits that were more than 75 basis points above the rate of the applicable market of Metro United as determined by the FDIC.Additionally, prior to the termination of the Order, Metro United could not accept, renew or roll over brokered deposits without prior approval of the the FDIC and CDFI. The Board of Directors of Metro United was officially informed on July 20, 2012 by the FDIC and CDFI that the Order had been terminated effective as of July 20, 2012. The Company and the Banks are subject to various regulatory capital requirements administered by the federal banking agencies. Failure to meet minimum capital requirements can initiate certain mandatory and possibly additional discretionary actions by regulators that, if undertaken, could have a direct material effect on the Company’s financial statements. The regulations require the Company to meet specific capital adequacy guidelines that involve quantitative measures of the Company’s assets, liabilities, and certain off-balance sheet items as calculated under regulatory accounting practices. The Banks’ capital classification is also subject to qualitative judgments by the regulators about components, risk weightings and other factors. Quantitative measures established by regulation to ensure capital adequacy require the Company and the Banks to maintain minimum amounts and ratios of total and Tier 1 capital to risk-weighted assets, and of Tier 1 capital to average assets. Management believes, as of June 30, 2012, that the Company and the Banks met all capital adequacy requirements to which they were subject. As of June 30, 2012, the most recent notifications from the OCC with respect to MetroBank categorized MetroBank as “well capitalized” under the regulatory framework for prompt corrective action. There are no conditions or events since the notifications that management believes have changed MetroBank’s level of capital adequacy. Although regulatory standards require the ratios stated below, as a result of the Order, Metro United was required to maintain a leverage ratio at least 9.0% and a total risk-based capital ratio of at least 13.0%.As of June 30, 2012, due to the capital requirement within Metro United's Order, Metro United could not be considered to be any better than "adequately capitalized" for capital adequacy purposes even if it exceeded the capital levels set forth in the Order.As a result of the termination of the Order effective as of July 20, 2012, Metro United will be considered a well-capitalized bank under applicable regulatory standards. 28 The following table provides a comparison of the Company’s and each of the Banks’ leverage and risk-weighted capital ratios as of June 30, 2012 to the minimum and well-capitalized regulatory standards: Actual Minimum Required For Capital Adequacy Purposes To be Categorized asWellCapitalized under Prompt Corrective Action Provisions Amount Ratio Amount Ratio Amount Ratio (Dollars in thousands) As of June 30, 2012 Total risk-based capital ratio MetroCorp Bancshares, Inc. $ % $ % $ N/A N/A % MetroBank, N.A. Metro United Bank Tier 1 risk-based capital ratio MetroCorp Bancshares, Inc. N/A N/A MetroBank, N.A. Metro United Bank Leverage ratio MetroCorp Bancshares, Inc. N/A N/A MetroBank, N.A. Metro United Bank As of December31, 2011 Total risk-based capital ratio MetroCorp Bancshares, Inc. $ % $ % $ N/A N/A % MetroBank, N.A. Metro United Bank Tier 1 risk-based capital ratio MetroCorp Bancshares, Inc. N/A N/A MetroBank, N.A. Metro United Bank Leverage ratio MetroCorp Bancshares, Inc. N/A N/A MetroBank, N.A. Metro United Bank 29 9. ACCUMULATED OTHER COMPREHENSIVE INCOME The tax effects allocated to each component of other comprehensive income were as follows (in thousands): Three months ended June 30, 2012 Three months ended June 30, 2011 Before Tax Amount Tax Expense (Benefit) Net of Tax Amount Before Tax Amount Tax Expense (Benefit) Net of Tax Amount Change in accumulated gain (loss) on effective cash flow derivatives $ ) $
